Citation Nr: 1121256	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  06-32 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities (claimed as unspecified nerve condition), to include as due to exposure to Agent Orange, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1968 and from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that denied reopening the Veteran's claim for entitlement to service connection for peripheral neuropathy.

The Veteran testified at a videoconference hearing in October 2008 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

This appeal was previously before the Board in January 2009.  The Board reopened the Veteran's claim for entitlement to service connection and remanded the claim so that treatment records could be requested, Social Security records could be obtained, and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's increased rating claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), are met.

The Veteran claims service connection for peripheral neuropathy of the upper and lower extremities under two theories of entitlement: (1) Due to exposure to Agent Orange in Vietnam; (2) As an undiagnosed illness due to chemical exposure during service in the Persian Gulf; (3) direct service connection.  The claims file shows that the Veteran served in both Vietnam and the Persian Gulf.  The Veteran has a 100 percent rating for prostate cancer from July 31, 2007, service connected as a result of Agent Orange exposure.

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Here, the Veteran has a diagnosis of severe demyelinating polyneuropathy

The Secretary has determined that there is no basis to establish presumptions of service connection for any disease, illness, or health effect, associated with service in the Southwest Asia theater of operations during the Gulf War, discussed in the National Academy of Sciences' (NAS) reports entitled Gulf War and Health, Volume 4, Health Effects of Serving in the Gulf War (Volume 4) and Gulf War and Health, Volume 8: Update to Health Effects of Serving in the Gulf War (Volume 8).  Included in this list are "other diseases of the nervous system."  The NAS update committee found that available studies generally did not provide evidence of an increased prevalence among Gulf War Veterans of peripheral neuropathy, multiple sclerosis, other neurological diseases such as Alzheimer's disease, dementia and Parkinson's disease, or other neurological outcomes.

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.

Service treatment records(STRs) include an August 1968 separation examination where the Veteran complained of cramps in his legs.  Service examinations for the U.S. Army Reserves continue until 1977.  There are no treatment records for the Veteran's period of service in the Persian Gulf.  In 2002, an unsuccessful attempt was made to obtain the Veteran's STRs.  In a September 2002 statement from the Office of the Adjutant General of South Carolina, it was indicated that upon the Veteran's discharge, his medical files should have been sent to ARPC, Denver.  It is unclear whether the Denver facility was contacted regarding those records.  On remand, an attempt should be made to obtain any outstanding service treatment records through official sources, including ARPC, Denver.

In August 1994 (three years after his Persian Gulf service), the Veteran was afforded a Persian Gulf examination where it was noted that he had some atrophy of the first dorsal interosseous muscles bilaterally in the hands.  His deep tendon reflexes were trace to absent throughout and there was not much response to plantar stimulation.  Pinprick was diminished distally, particularly in the feet, but also somewhat in the hands.  Vibratory sensation was absent in the big toes bilaterally.  He was noted to have an occupational history that included exposure to trichloroethylene from 1983 until roughly 1993.  He was noted to have consumed a pint to 11/2 pints of alcohol daily until three years earlier.  A nerve conduction study was recommended as it was felt that his neuropathy could be due to alcohol intake or possibly occupational in nature.  If a nerve conduction study was performed in 1994, it is not a current part of the claims file, and should be obtained and associated with the claims file on remand.

VA medical records dated in 2004 and later confirm that the Veteran suffered from a slow and progressive sensory motor demyelinating neuropathy.  The physician noted that the severity of the condition pointed to hereditary neuropathy; however, the Veteran had no positive family history.  During an August 2004 follow-up appointment it was noted that his peripheral neuropathy was diagnosed ten years prior.  An extensive work-up did not reveal an etiology for the disorder.  

In an August 2005 addendum, the VA treating physician noted that as no etiology had been found for his neuropathy (she listed eight possible etiologies that were ruled out), it was at least as likely as not that the peripheral neuropathy was precipitated, caused or aggravated by Agent Orange.  

In May 2006, the Veteran underwent testing at the Medical University of South Carolina.  It was noted that a February 2006 EMG showed severe demyelinating polyneuropathy.  After examination he was diagnosed with chronic inflammatory demyelinating polyneuropathy.  The physicians suggested a serum protein electrophoreses check to detect the M protein, and if M protein was detected, a bone scan should be performed to rule out multiple myeloma.  Multiple myeloma is an Agent Orange presumptive disease.  There is no indication in the claims file if these additional tests were carried out; however, if they were, then those results should be requested and added to the claims file.  

In June 2010, the Veteran was afforded an additional VA nerves examination without review of his claims file.  He was diagnosed with demyelinating polyneuropathy, and the examiner opined that it was less likely than not due to Agent Orange exposure as the neuropathy linked to Agent Orange resulted shortly after exposure, and generally improved after two years.  In a July 2010 addendum, following a review of the claims file, the examiner again opined that the Veteran's polyneuropathy was less likely than not due to Agent Orange exposure since the neuropathy started long after the exposure and the Veteran is not a diabetic.  The examination did not address: (1) the Veteran's theory of entitlement regarding his service in the Persian Gulf, (2) the treating VA physician's opinion that (by process of elimination) Agent Orange was the likely cause of the Veteran's polyneuropathy and (4) the suggestion that the Veteran should be tested for multiple myeloma.  On remand, the Veteran should be afforded an additional examination which addresses these issues.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain through official sources any outstanding service treatment records for the Veteran's periods of service (both active and Army Reserves) after 1977.  In particular, any treatment records from his service in the Persian Gulf from 1990-1991.

2.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the veteran for his claimed peripheral neuropathy disability since service.  Of particular interest are any Medical University of South Carolina treatment records of the Veteran's claimed peripheral neuropathy disability, including any multiple myeloma testing.  Also of particular interest are any treatment records from prior to 1995, including any VA nerve conduction tests.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After completion of the above, the Veteran should be scheduled for a VA peripheral nerves examination, to be performed by a neurologist, for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that his claimed upper and lower extremity peripheral neuropathy disabilities were: (1) incurred as a result of any established event, injury, or disease during active service, (2) are due to herbicide exposure in Vietnam, or (3) are due to service in the Persian Gulf.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, a review of any applicable medical literature, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  A copy of the Peripheral Nerves Disability Examination Worksheet should be provided to the examiner in prior to the examination.  The examiner should attempt to synthesize the conflicting nexus opinions contained in the claims file, address the multiple myeloma concerns suggested by the Medical University of South Carolina, and address the 1994 indication of muscle wasting.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

